Citation Nr: 1542072	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for cervical spine degenerative disc disease and degenerative joint disease (cervical spine disability), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Noncommissioned Officers Association


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1968 to March 1971, June 1972 to October 1975, and October 1978 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the appellate period, the Veteran's cervical spine disability has been characterized by pain and decreased range of motion, which is not shown to result in forward flexion of 15 degrees or less or favorable ankylosis of the cervical spine; the evidence does not support a finding that the Veteran's cervical spine disability results in intervertebral disc disease or that there are any neurological manifestations of his cervical spine disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disabling for cervical spine degenerative disc disease and degenerative joint disease are not met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in August 2007, prior to the initial March 2008 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's neck disability was medically evaluated in September 2007 and May 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2). Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Veteran's service-connected neck disability is currently evaluated pursuant to Diagnostic Code (DC) 5242 (degenerative arthritis of the spine).  Such disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

The General Rating Formula for Diseases and Injuries of the Spine holds that, for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion (ROM) of the cervical spine not greater than 170 degrees, or if the cervical spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees. The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the cervical spine is 340 degrees.  The normal ROMs for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the ROM is normal for that individual will be accepted. 

Note (4): Round each ROM measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25  (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

III.  Analysis

The Veteran has been in receipt of service connection for a neck disability since August 1995.  The Veteran filed a claim for increased rating in May 2007, asserting his symptoms had worsened and that he had constant neck pain.  See, e.g., April 2008 notice of disagreement.

Turning to the evidence of record, a March 2007 x-ray showed minimal degenerative spurring in the lower cervical spine.

During April 2007 VA treatment, the Veteran reported history of pain in the left lower neck and left trapezius area.  The neck had moderate loss of right and left lateral rotation, and extension.  X-rays showed degenerative disc narrowing at C6-7 with left-sided foraminal stenosis, osteoarthritis in the facet joints at C4-5 and C5-6 with some encroachment on the right neuroforaminal at C5-6.

An August 2007 MRI showed multilevel degenerative changes most prominent at C4-5, C5-6 and C6-7.  At the C5-6 level there was a disk osteophyte complex with a right paracentral component which abutted the cervical cord with moderate left neuroforaminal narrowing at that level. 

On September 2007 VA examination, the veteran complains of bilateral neck pain worse on the left.  The pain ranged on a daily basis between 6 and 9.  He experienced flare-ups 3 to 4 times per week lasting 6 to 7 hours until he went to bed.  He complained of weakness, stiffness, swelling, heat, fatigue and lack of endurance.  There was no redness, instability or locking of the neck.  Precipitating factors are any pressure across his shoulder area.  When he was tired, his neck seemed to bother him more.  Nothing really helped his neck pain, which was more of a trapezius pain in the mid-left trapezius.  A heating pad and stretching gave him temporary relief.  Other treatments included Celebrex.  He wore a soft collar if he had a flare up of pain.  There was no history of neck surgery or neck dislocation.  He was working part time 30 hours a week as a physician's assistant.  He was working with some restrictions due to his pain and injury.  He estimated missing one day every other week because of his neck.  The condition affected his occupation because it was hard to bend for more than 10 to 15 minutes.  The condition affected his daily activities because it caused him sleep disruption for which he uses sleep aids.  He had difficulty working outdoors or indoors due to his chronic pain.  He can do light housework.  He hires out his yard work.  He did not do any heavy lifting.  The veteran did not complain of radicular pain but he did have some intermittent numbness in the fourth and fifth fingers of the left hand.  He had no known elbow problem.  He had no incapacitating episodes.  

Physical examination revealed a normal cervical lordosis.  Forward flexion of the cervical spine was to 45 degrees.  The veteran complains of pulling pain at 45 degrees forward flexion.  Extension was to 45 degrees.  Bilateral lateral flexion was to 45 degrees.  Bilateral lateral rotation was to 80 degrees.  There was no pain in the neck with extension, lateral flexion, or lateral rotation.  There was no additional loss of ROM due to pain on repetitive use based on 3 repetitions.  There were no objective findings of fatigability, weakness, lack of endurance or incoordination of the Veteran's cervical spine.  Pain on repetitive use had the primary functional impact on the Veteran's cervical spine.  The Veteran had tenderness to palpation on the bilateral medial borders of the trapezius, left greater than right.  An August 2007 MRI showed degenerative disc and degenerative joint disease, cervical spine.

VA treatment records dated from September 2007 to May 2015 reflect treatment for chronic neck pain, with intermittent complaints of pain radiating into the left upper extremity.  Physical examinations revealed tenderness between the neck and scapular area and reduced ROM in the neck.  Treatment included left trapezius trigger point injections, Vicodin, and Tramadol with occasional relief.  

On May 2015 VA examination, the Veteran reported daily flare-ups of neck pain, left greater than right side.  He had tenderness to palpation of the mid left trapezius.  He thought his posture was more stooped and this triggered the neck spasms/flare-ups.  He reported reduced ROM of the neck over the years.  He had problems looking up and left to right.  His neck pain affected his concentration.

Physical examination revealed forward flexion from 10 to 30 degrees, extension 10 to 0 degrees, right lateral flexion 0 to 45 degrees, left lateral flexion -5 to 25 degrees, right lateral rotation 0 to 55 degrees, and left lateral rotation 0 to 50 degrees.  The Veteran was limited in looking up and to the sides.  Pain was noted on examination and caused functional loss.  The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional loss of function or ROM.  The examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and with flare-ups.  The Veteran did not have muscle spasm or guarding.  Localized tenderness did not result in abnormal gait or abnormal spinal contour.  Examinations of muscle strength, deep tendon reflexes, and sensory were all normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  He did not have any other neurological abnormalities, or IVDS of the cervical spine.  He did not use assistive devices.  The Veteran reported that his neck pain and stiffness affected his concentration at work as a physician's assistant.  He is limited in looking upwards, so overhead work is not feasible.  He had to be careful when looking to the left or right when driving.

The Board observes that the record reflects that the Veteran complained of neck pain throughout the course of this appeal.  However, as discussed above, to warrant a 30 percent rating for his cervical spine disability, the evidence must show that the Veteran's cervical spine disability results in forward flexion of the cervical spine being limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

Review of the evidence of record reveals that the Veteran's cervical spine does not approach a 30 percent disability rating according to the rating criteria.  ROM testing was conducted on a number of occasions throughout the course of the Veteran's appeal.  However, at none of the examinations was the Veteran's forward flexion limited to 15 degrees.  Specifically, in September 2007 the Veteran's flexion ended at 45 degrees with pain at endpoint.  In May 2015 his forward flexion ended at 30 degrees.

Further, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  Neither the medical or lay evidence of record suggests that the Veteran's cervical spine is immobile. On the contrary, the record shows that the Veteran has maintained motion, albeit less than normal motion, throughout the course of the appeal. Accordingly, a 30 percent disability rating of the Veteran's cervical spine is not warranted under the rating criteria.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45. See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his cervical spine disability, notably his difficulty bending, doing housework, and looking to the side.  Further, he reported that he experiences pain and reports flare-ups as a result of his cervical spine disability.

As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion. In this case, the Board finds that the objective clinical findings of record do not document significant functional loss due to the Veteran's cervical spine disability sufficient to warrant a 30 percent disability rating.  Although the VA examiners noted the functional impairment caused by the Veteran's neck disability, neither examiner noted that the Veteran's forward flexion of his cervical spine was actually functionally limited to 15 degrees or less.

The Board has also considered the Veteran's arguments that the evidence shows a worsening of his cervical spine disability.  The Board does not dispute that the evidence suggests that the Veteran's disability has indeed increased in severity since he was initially granted service connection, as evidenced by objective test results. However, the worsening of a disability does not automatically entitle a claimant to increased benefits.  Rather, the disability must increase in severity to a certain degree to warrant a higher rating. Here, the evidence does not show that service-connected cervical spine disability more nearly approximates the criteria for a higher rating..

The preponderance of the evidence also does not reflect that the Veteran has radiculopathy or IVDS. Although the record shows intermittent complaints of neck pain radiating into the left upper extremity, there are no objective medical findings of neurological impairment attributable to the cervical spine disorder.  These examinations also indicate that he did not have IVDS or incapacitating episodes. None of the medical evidence of record is shown to directly contradict such conclusions.  Accordingly, consideration of whether separate compensation is warranted for neurological symptoms under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  See 38 C.F.R. § 4.71a, Note (1).  Likewise, consideration of whether a higher rating for IVDS based on incapacitating episodes is not shown to be warranted, as the evidence does not reflect he actually has IVDS.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's cervical spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5242, specifically provide for disability ratings for the Veteran's disability based on symptoms which he experiences pain and limitation of motion.  See 38 C.F.R. § 38 C  .F.R. § 4.114.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the ROM is functionally limited, the Board is essentially tasked with considering all of the Veteran's cervical spine related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the cervical spine disability with pain and limitation of motion, and referral for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.   Although the Veteran has reported that his neck disability causes occupational impairment, he reported being gainfully employed as a physician's assistant on May 2015 VA examination.  Accordingly, the Board finds that the issue of TDIU has not been raised by the evidence of record as part of the Veteran's increased rating claim.

For the foregoing reasons, the Board finds that the claim for a disability rating in excess of 20 percent for the service-connected cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for increased ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Entitlement to an increased evaluation for cervical spine degenerative disc disease and degenerative joint disease is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


